220 Ga. 262 (1964)
138 S.E.2d 313
BEDGOOD, Trustee
v.
THOMAS, Guardian.
22595.
Supreme Court of Georgia.
Argued September 14, 1964.
Decided September 28, 1964.
Cumming & Cumming, for plaintiff in error.
Beck, Goddard, Owen & Smalley, contra.
DUCKWORTH, Chief Justice.
While a court of equity has power to do whatever is necessary to preserve a trust and may, under certain circumstances, modify the terms of a trust, nevertheless, courts are without authority to re-write by construction an unambiguous will since the court can not substitute its will for that of the testator, whether wise or unwise. Code § 113-806; Hungerford v. Trust Co. of Ga., 190 Ga. 387 (9 SE2d 630); McClelland v. Johnson, 211 Ga. 348 (86 SE2d 97). The plain language here showing that the trust had terminated upon the happening of the event  the beneficiary attaining her majority  as stipulated in the will, the court did not err in its decree so finding and decreeing that the balance of the trust funds should be turned over to the guardian of the beneficiary who is now incompetent. Georgia law provides for the handling of property of incompetents by guardian, and this will be done here.
Judgment affirmed. All the Justices concur.